 



Exhibit 10.3
NORTEL NETWORKS LIMITED
as Seller
and
FLEXTRONICS TELECOM SYSTEMS LTD.
as Purchaser
 
FIFTH AMENDING AGREEMENT TO ASSET PURCHASE AGREEMENT
May 8, 2006
 
Stikeman Elliott LLP

 



--------------------------------------------------------------------------------



 



FIFTH AMENDING AGREEMENT
TO ASSET PURCHASE AGREEMENT
     THIS FIFTH AMENDING AGREEMENT TO ASSET PURCHASE AGREEMENT is made as of the
8th day of May, 2008 (“Amending Agreement”) by and among Flextronics Telecom
Systems Ltd., a Mauritius corporation (“Purchaser”), Flextronics International
Ltd., a Singapore corporation acting through its Hong Kong office (the
“Guarantor”) and Nortel Networks Limited, a Canadian corporation (“Seller”).
     WHEREAS the Purchase, the Seller and the Guarantor (collectively the “Asset
Purchase Agreement Parties”) entered into an Asset Purchase Agreement dated as
of June 29, 2004, whereby the Seller agreed to sell, or cause the Designated
Sellers to sell, as the case may be, and the Purchaser agreed to purchase, or
cause the Designated Purchasers to purchase, as the case may be, the Assets
related to the Operations (the “Purchase Agreement”);
     AND WHEREAS the Asset Purchase Agreement Parties entered into an amending
agreement dated as of the 1st day of November, 2004 (the “First Amending
Agreement”), whereby the Parties amended certain terms and conditions of the
Purchase Agreement and certain of the Transaction Documents;
     AND WHEREAS the Asset Purchase Agreement Parties entered into a second
amending agreement dated as of the 7th day of February, 2005 (the “Second
Amending Agreement”), whereby the Parties amended certain terms and conditions
of the Purchase Agreement and certain of the Transaction Documents;
     AND WHEREAS the Asset Purchase Agreement Parties entered into a third
amending agreement dated as of the 22nd day of August, 2005 (the “Third Amending
Agreement”), whereby the Parties amended certain terms and conditions of the
Purchase Agreement and certain of the Transaction Documents;
     AND WHEREAS immediately prior to the execution of this Agreement the Asset
Purchase Agreement Parties entered into a fourth amending agreement dated as of
the 8th day of May, 2006 (the “Fourth Amending Agreement”), whereby the Parties
amended certain terms and conditions of the Purchase Agreement and certain of
the Transaction Documents;
     AND WHEREAS the Purchaser and Nortel Networks U.K. Limited completed as of
the 1st day of November, 2004 the Facility/Design Closing pertaining to the
Design Operations carried on by the UK Design Employees;

 



--------------------------------------------------------------------------------



 



     AND WHEREAS the Purchaser, Seller and Nortel Networks Technology
Corporation completed as of the 1st day of November, 2004 the Facility/Design
Closing pertaining to the Design Operations carried on by the Canada Design
Employees at the Ottawa Lab 2/Lab 10 Facility;
     AND WHEREAS the Purchaser and the Seller completed as of the 7th day of
February, 2005 the Facility/Design Closing for the Montreal Ban 1 Facility and
the Montreal Ban 3 Facility;
     AND WHEREAS the Purchaser and the Seller completed as of the 22nd day of
August, 2005 the Facility/Design Closing for the Chateaudun Facility (the
“Chateaudun Closing”);
     AND WHEREAS the Asset Purchase Agreement Parties agreed that the Seller
shall retain, and the Purchaser shall not purchase, the Monkstown Facilities and
entered into the Fourth Amending Agreement to reflect such agreement; and
     AND WHEREAS the Asset Purchase Agreement Parties have agreed to complete
the Closing for the Calgary Westwinds Facility on May 8, 2006 (the “Calgary
Closing”), and have agreed to enter into this Amending Agreement concurrently
with this transaction; and
     AND WHEREAS the Asset Purchase Agreement Parties have further agreed to
amend certain additional terms and conditions of the Purchase Agreement and
certain of the Transaction Documents in accordance with the provisions of this
Amending Agreement;
     NOW THEREFORE, in consideration of the mutual covenants herein contained,
the sufficiency and receipt of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE 1
DEFINITIONS
Section 1.1 Capitalized Terms and Section References.
     All capitalized terms unless otherwise defined herein shall have the
meaning ascribed thereto in the Purchase Agreement, and all section references
unless otherwise specified shall refer to the Purchase Agreement.

 



--------------------------------------------------------------------------------



 



ARTICLE 2
EMPLOYMENT OFFERS BY AFFILIATES OF THE PURCHASER
TO ALBERTA EMPLOYEES AND U.S. EMPLOYEES
Section 2.1 Alberta Employees
     The parties hereby acknowledge that for purposes of Exhibits D-3 and D-3A,
and the schedules thereto, the term “Designated Purchaser”, insofar as it
relates to the Alberta Employees, shall refer to Flextronics (Canada) Inc.
Section 2.2 U.S. Employees
     The parties hereby acknowledge that for the purposes of Exhibit D-9, D-9A
and D-9B, and the schedules thereto, the term “Designated Purchaser” refers to
Flextronics International U.S.A., Inc.
ARTICLE 3
AMENDMENTS TO THE PURCHASE AGREEMENT
Section 3.1 Leased PC Equipment
     Pursuant to Section 2.6 of the Asset Purchase Agreement, the Seller and
Purchaser agreed to certain matters regarding Leased PC Equipment. Subsequent to
the Chateaudun Closing the Seller revised its agreement with the vendor that
provided the desktop and other PC support, and the Seller purchased from that
vendor the equipment that was formerly Leased PC Equipment. In order to reflect
this change, the following is hereby inserted after Section 2.6:
“Section 2.6A Certain Personal Computers. With respect to any Facility / Design
Closing which occurs after December 31, 2005, the Parties hereby agree as
follows:

  (1)   Seller or the Designated Seller now own certain of the PCs and ancillary
equipment used by the Employees in the Operations which were previously leased
(collectively, the “Previously Leased PC Equipment”). The Parties agree that, in
accordance with the specific terms of this Section 2.6A, these PCs and ancillary
equipment form part of the Facility/Design Assets. The temporary use by the
Purchaser and the Designated Purchaser, as the case may be, following the
applicable Closing Date of Previously Leased PC Equipment shall be governed by
the Shared Services Agreement.     (2)   The Parties acknowledge the Purchaser
and its Affiliates may, but shall not be obligated to purchase such equipment
from the

 



--------------------------------------------------------------------------------



 



      Seller or the Designated Seller, as the case may be, following the expiry
of the Shared Services Agreement.     (3)   Schedule 2.6A lists and separately
identifies each piece of Previously Leased PC Equipment used in the Operations.
No later than (30) days prior to the termination of the applicable “SSA Period”
(as that term is defined in the Shared Services Agreement), the Purchaser shall
be entitled to request to purchase such equipment. The Seller will notify the
Purchaser of the proposed transfer date (the “Transfer Date”) and the value (the
“Transfer Value”), which amount shall be the Seller’s or Designated Seller’s, as
the case may be, net book value of each item of such equipment as of the
Transfer Date. Upon receipt of such notification, the Purchaser or relevant
Designated Purchasers shall promptly advise the Seller whether it wishes to
purchase the Previously Leased PC Equipment and, if it wishes to make such a
purchase, upon receipt of a bill of sale from the Seller evidencing transfer of
title of such Previously Leased PC Equipment, the Purchaser agrees to pay to the
Seller as agent for the relevant Designated Seller on the relevant Transfer
Date, (in immediately available funds in United States Dollars), the Transfer
Value of the Previously Leased PC Equipment being transferred (and any
applicable Transfer Taxes), in which case such equipment shall be deemed to be
Owned Equipment and transferred pursuant to the terms of this Agreement as part
of the transfer of the Facility/Design Assets for the applicable Facility or the
Design Operations, as the case may be.”

ARTICLE 4
DELIVERED AND REVISED SCHEDULES AND EXHIBITS
Section 4.1 Delivered Schedules to the Purchase Agreement.
     In relation to the Calgary Closing and pursuant to Section 5.1(3) of the
Purchase Agreement, the Parties hereby acknowledge delivery by the Seller or
Purchaser, as the case may be, and acceptance by the Seller or Purchaser, as the
case may be, of the delivered schedules attached to this Amending Agreement as
Exhibit ”A”. For greater certainty, these schedules are provided only in
relation to the Calgary Closing.

 



--------------------------------------------------------------------------------



 



Section 4.2 List of Delivered Schedules.
     The schedules delivered pursuant to Section 4.1 of this Agreement are
listed on Exhibit “B”.
Section 4.3 Exhibits to the Nortel Proprietary Software License Agreement.
     The complete list of Nortel Business Software Applications, which is
Exhibit A to the Nortel Proprietary Software License Agreement, is attached as
Exhibit “C” hereto.
ARTICLE 5
FULL FORCE
Section 5.1 Full Force and Effect.
     Other than for the foregoing amendments and for the correction set forth in
Section 5.2 below, the Purchase Agreement and certain schedules thereto, all
other agreements agreed to or entered into as of June 29, 2004, the First
Amending Agreement, the Second Amending Agreement, the Third Amending Agreement
and the Fourth Amending Agreement shall remain in full force and effect,
unamended.
Section 5.2 Correction to Prior Amending Agreements.
     Article 6 of each of the Second Amending Agreement and the Third Amending
Agreement are hereby amended to delete the word “Ontario” and replace it with
“Alberta”.
ARTICLE 6
GENERAL
Section 6.1 Governing Law.
     This Amending Agreement shall be governed by and construed in accordance
with the laws of the Province of Alberta and the laws of Canada applicable
therein.
Section 6.2 Counterparts.
     This Amending Agreement may be executed in one or more counterparts
(including counterparts by facsimile), each of which shall be deemed an original
and all of which together constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the parties hereto have duly executed this Fifth
Amending Agreement as of the day, month and year first above written.

              FLEXTRONICS TELECOM SYSTEMS LTD.
 
       
 
  By:   /s/ M. Marimuthu
 
       
 
      Name: Manny Marimuthu
 
      Title: Authorized Signatory
 
            NORTEL NETWORKS LIMITED
 
       
 
  By:   J. Joel Hackney
 
       
 
      Name: Joel Hackney
 
      Title: Senior Vice-President,
 
      Global Supply Chain and Quality
 
            FLEXTRONICS INTERNATIONAL LTD., acting through its Hong Kong branch
 
       
 
  By:   /s/ M. Marimuthu
 
       
 
      Name: Manny Marimuthu
 
      Title: Authorized Signatory

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
DELIVERED SCHEDULES
See attached.

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
LIST OF DELIVERED SCHEDULES

      Schedule   Delivering Party
Schedule 1.1 — Designated Purchasers and Purchase Price Allocations
  NNL / Flex
Schedule 1.1(33) — Collective Labour Agreements
  NNL
Schedule 1.1(37) — Contracts
  NNL
Schedule 1.1(44) — Design Employees
  NNL
Schedule 1.1(57) — End of Life Inventory
  NNL
Schedule 1.1(63) — Equipment At Third Party Locations
  NNL
Schedule 1.1(113) — Inventory
  NNL
Schedule 1.1(118) — IS Software
  NNL
Schedule 1.1(122) — Key Employees
  NNL
Schedule 1.1(123)(i) — NNL’s “Knowledge” List
  NNL
Schedule 1.1(123)(ii) — Flex’s “Knowledge” List
  Flex
Schedule 1.1(125) — Leased Equipment
  NNL
Schedule 1.1(133) — Logistics Employees
  NNL
Schedule 1.1(173) — Permitted Encumbrances
  NNL
Schedule 1.1(199) — Repair Employees
  NNL
Schedule 1.1(200) — Repair Inventory
  NNL
Schedule 2.1(1)(d) — Owned Equipment
  NNL
Schedule 2.1(1)(l) — Operating Permits
  NNL
Schedule 2.1(1)(n) — Security Deposits
  NNL
Schedule 2.1(1)(q) — Prepaid Expenses
  NNL
Schedule 2.1(2)(p) — Other Excluded Assets
  NNL
Schedule 2.3(2) — Cash Flow Payments
  NNL
Schedule 2.6 — List of PCs and Ancillary Equipment To Be Transferred
  NNL
Schedule 2.6A — List of Previously Leased PCs and Ancillary Equipment To Be
Transferred
  NNL
Schedule 3.2(2) — Flex’ Conflicts Exceptions
  Flex
Schedule 3.6 — Flex’ Employee Plans and Actions
  Flex
Schedule 4.1(3) — Nortel Subsidiaries Conducting Operations
  NNL
Schedule 4.10 — Litigation
  NNL
Schedule 4.11(1) — NNL’s Employee Plans
  NNL
Schedule 4.11(2) — Compensation and Benefit Claims
  NNL
Schedule 4.12(1) — Employees
  NNL
Schedule 4.12(2) — Work Stoppages
  NNL
Schedule 4.12(3) — Compliance with Employment Law Exception
  NNL
Schedule 4.12(4) — Leave Employees
  NNL

 



--------------------------------------------------------------------------------



 



      Schedule   Delivering Party
Schedule 4.12(5) — Long-Term Disability Leave Employees
  NNL
Schedule 4.12(6) — Labour Relations Exceptions
  NNL
Schedule 4.12(7) — Visa Employees
  NNL
Schedule 4.12(8) — Workers’ Compensation Law Exceptions
  NNL
Schedule 4.12(9) — Employee Accrued and Unused Vacation
  NNL
Schedule 4.12(10) — Design, Repair and Logistics Employees
  NNL
Schedule 4.12(11) — Collective Labour Agreement
  NNL
Schedule 4.12(13) — U.S. Employee Job-Related Felony Convictions
  NNL
Schedule 4.15 — Inventory Exceptions
  NNL
Schedule 4.15 (1) — Inventory Forecasts
  NNL
Schedule 4.17 — Equipment Exceptions
  NNL
Schedule 4.19 — Sufficiency of Assets
  NNL
Schedule 4.2(2) — NNL’s Conflicts Exceptions
  NNL
Schedule 4.20 — Other Purchase Agreements
  NNL
Schedule 4.21 — Government Assistance Programs
  NNL
Schedule 4.3 — Financial Information
  NNL
Schedule 4.5 — Absence of Certain Developments
  NNL
Schedule 4.6 — Compliance with Laws, Permits and Licenses Exceptions
  NNL
Schedule 4.8 — Contracts Exceptions
  NNL
Schedule 4.8(9) — Other Third Party Payment Exceptions
  NNL
Schedule 4.8(10) — Company-Wide Contracts Rights or Licenses
  NNL
Schedule 4.9(1) — Other Intellectual Property Agreements/ Obligations
  NNL
Schedule 4.9(2) — Intellectual Property Rights Claims Exceptions
  NNL
Schedule 4.9(3) — Intellectual Property Rights Infringement Exceptions
  NNL
Schedule 5.1(2) — Filings and Approvals
  Flex
Schedule 5.2 — Operation of Business Exception
  NNL

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
“Exhibit A” to the Nortel Proprietary Software License Agreement
See Attached.

 